The defendant was convicted of the crime of incest. The appeal to this court is from the judgment of conviction following a verdict of guilty, as charged in the information, and the order denying defendant's motion for new trial.
The appeal has been submitted upon the record in the case. No brief has been filed on behalf of the defendant, and there has been no specification of errors made in the trial of the case.
As is said in the case of People v. Perry, 16 Cal.App. 771
[117 P. 1036]: *Page 323
[1] "This court is not required, in the absence of special assignments, in some form, of alleged error, to search the record for the purpose of determining whether or not the trial in the court below was in all respects conducted without prejudice to the substantial rights of the accused.
[2] "We have, however, taken the pains carefully to read the stenographer's transcription of the testimony, and we have upon such investigation discovered no reason for questioning its sufficiency to justify and support the verdict."
The judgment and order are, accordingly, affirmed.
Plummer, J., and Finch, P.J., concurred.